DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  In line 18, it appears “updated” should be “modified” or in line 15, “modify” should be “update”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-13, 15, 17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. U.S. PGPub 2019/0252918.
Regarding claim 1, Chen discloses a power supply system comprising: a power stage (e.g. Fig. 1); a power supply controller configured to control operations of the power stage (e.g. Fig. 1); a metering circuit configured to sense measured conditions of the power stage (e.g. pg. 2, ¶34; pg. 4, ¶64); and a system performance controller configured to be coupled to the power supply controller and the metering circuit, the system performance controller configured to set or adjust a control parameter (e.g. duty cycle and/or capacitance) for the power stage based on energy conversion efficiency of the power stage (e.g. pg. 1, ¶22; pg. 2, ¶26 and 33-34; pg. 3, ¶56-57; pg. 4, ¶64 and 70-74; pg. 5, ¶85; Fig. 1), the st duty cycle), and the second environment condition is a second input voltage, the second input voltage (e.g. voltage of 2nd duty cycle) being different than the first input voltage (e.g. pg. 1, ¶22; pg. 2, ¶26 and 33-34; pg. 3, ¶56-57; pg. 4, ¶64 and 70-74; pg. 5, ¶85; Fig. 1).  	Regarding claim 5, Chen discloses the power supply system of claim 1, wherein the control manipulation module is configured to iteratively modify the control parameter by selecting different values for the control parameter based on an artificial intelligence (AI) algorithm (e.g. pg. 1, ¶22; pg. 2, nd power conversion efficiency) (e.g. pg. 1, ¶22; pg. 2, ¶26 and 33-34; pg. 3, ¶56-57; pg. 4, ¶64 and 70-74; pg. 5, ¶85; Fig. 1).  	Regarding claim 9, Chen discloses the power supply system of claim 8, wherein the triggering event includes detection of a change in one or more environment conditions of the power stage (e.g. pg. 1, ¶22; pg. 2, ¶26 and 33-34; pg. 3, ¶56-57; pg. 4, ¶64 and 70-74; pg. 5, ¶85; Fig. 1).  	Regarding claim 10, Chen discloses the power supply system of claim 8, wherein the triggering event includes detection of the energy conversion efficiency not achieving the threshold condition (e.g. pg. 1, ¶22; pg. 2, ¶26 and 33-34; pg. 3, ¶56-57; pg. 4, ¶64 and 70-74; pg. 5, ¶85; Fig. 1).  	Regarding claim 11, Chen discloses the power supply system of claim 8, wherein the triggering event includes an activation of the power stage (e.g. pg. 1, ¶22; pg. 2, ¶26 and 33-34; pg. 3, ¶56-57; pg. 4, ¶64 and 70-74; pg. 5, ¶85; Fig. 1).  	Regarding claim 12, Chen discloses a power supply system comprising: a power stage (e.g. Fig. 1); a power supply controller storing a control parameter to control operations of the power stage (e.g. Fig. 1); a metering circuit configured to sense measured conditions of the power stage (e.g. pg. 2, ¶34; pg. 4, ¶64); and a system performance controller connected to the power supply controller and the metering circuit, the system performance controller configured to periodically monitor an energy conversion efficiency of the power stage during operation of the power stage and periodically update the control parameter (e.g. pg. 1, ¶22; pg. 2, ¶26 and 33-34; pg. 3, ¶56-57; pg. 4, ¶64 and 70-74; pg. 5, ¶85; Fig. 1), the system performance controller including: an efficiency computation circuit configured to compute the energy conversion efficiency of the power stage based on the measured conditions (e.g. pg. 1, ¶22; pg. 2, ¶26 and 33-34; pg. 3, ¶56-57; pg. 4, ¶64 and 70-74; pg. 5, ¶85; Fig. 1); and a control .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to the claims above, and further in view of Leong U.S. PGPub 2017/0302176.
Chen discloses measuring voltage but does not explicitly disclose using one or more analog-to-digital converters.
 	Leong discloses a power supply system wherein a metering circuit includes one or more analog-to-digital converters configured to convert the measured conditions from an analog format to a digital format (e.g. pg. 5, ¶52).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use an analog-to-digital converter to convert measured conditions. One of ordinary skill in the art would have been motivated to do this since it allows for the control circuitry to be implemented in a digital format.
 	Therefore, it would have been obvious to modify Chen with Leong to obtain the invention as specified in claim 14.

Allowable Subject Matter
Claims 6, 7, 16, 18, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
March 17, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116